Fourth Court of Appeals
                               San Antonio, Texas
                                     August 22, 2018

                                   No. 04-18-00440-CR

                                Ronald GUILLORY, Jr.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1991CR4522
                         Honorable Sid L. Harle, Judge Presiding

                                         ORDER

     In accordance with this court’s opinion of this date, we ORDER this appeal DISMISSED
FOR LACK OF JURISDICTION.

      It is so ORDERED on August 22, 2018.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court